TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00324-CV



                                  Wilkins Electric, Inc., Appellant

                                                  v.

                                      Kraege Polan, Appellee


                FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
               NO. 248,407, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Wilkins Electric, Inc., has filed a motion to dismiss its appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2).




                                               Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant=s Motion

Filed: July 11, 2003